Wyly, J.
The plaintiff sues for a settlement of the partnership which he alleges, existed between him and his brother Louis Abadie, deceased, who was the husband of the defendant, and whose succession she represents. He also sues to recover a sum of money, which he alleges the deceased owed him. The defendant pleaded the general issue, and also the prescription of three and five years.
There was judgment for the defendant, and the plaintiff has appealed. An examination of the evidence satisfies us that there is no error in the judgment. The plaintiff has failed to establish the partnership. It was his duty to make his case certain, not probable. As to the indebtedness or the demand claimed, the prescription pleaded is applicable.
Let the judgment appealed from be affirmed, with costs.